DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending
Claims 1-18 are rejected

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  Reference character 100 as illustrated in FIG. 1 is not described in the latest specification filed on 03/16/2021.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover, a drink aperture, a sidewall, a beverage container, grooves, a lower rim, and tabs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  The latest specification filed on 03/16/2021 is missing a detailed description section.  Appropriate correction is required.
The disclosure is objected to because of the following informalities:  Reference character 100 as illustrated in FIG. 1 is not described in the latest specification filed on 03/16/2021.  Appropriate correction is required.
The disclosure is objected to because of the following informalities:  In the latest specification filed on 03/16/2021, under ‘Brief Description heading’ section on page 2, FIG. 5 describes filter as 502, which is incorrect.  Did Applicant intend to recite through holes 502 instead?  Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  Line 2 states “and thereby block liquid from flowing” and instead should state “and thereby block the liquid from flowing” for further clarity.  Also, line 3 states “mounted to said lid cover such that” and instead should state “mounted to said cover such that” to maintain consistency and for further clarity.  Appropriate corrections are required.
Claim 3 is objected to because of the following informalities:  Line 2 states “wherein these filter apertures” and instead should state “wherein the plurality of filter apertures” to maintain consistency and for further clarity.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Line 7 states “within the sidewall grooves” and instead should state “within the grooves” to maintain consistency and for further clarity.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Line 2 states “and thereby block liquid” and instead should state “and thereby block the liquid” for further clarity.  Also, line 3 states “mounted to said lid cover such that” and instead should state “mounted to said cover such that” to maintain consistency and for further clarity.  Appropriate corrections are required.
Claim 9 is objected to because of the following informalities:  Line 2 states “wherein these filter apertures” and instead should state “wherein the plurality of filter apertures” to maintain consistency and for further clarity.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Line 7 states “sidewall. such the filter…”  Remove period or delete last limitation of claim 13.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Line 2 states “and thereby block liquid” and instead should state “and thereby block the liquid” to maintain consistency and for further clarity.  Also, line 3 states “mounted to said lid cover” and instead should state “mounted to said cover” for further clarity and to maintain consistency.  Appropriate corrections are required.
Claim 15 is objected to because of the following informalities:  Line 2 states “wherein these filter apertures” and instead should state “wherein the plurality of filter apertures” to maintain consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a sidewall configured to” on line 3 of claim 1, “a filter that is disposed within the sidewall and is configured to” on line 4 of claim 1, “a drink cover configured to” on line 1 of claim 2, “wherein said sidewall is configured to” on line 1 of claim 5, “wherein said sidewall is configured to” on line 1 of claim 6, “a sidewall configured to” on line 3 of claim 7, “a filter configured to” on line 5 of claim 7, “wherein tabs are formed along the perimeter of the filter and are configured to lodge” on lines 6-7 of claim 7, “a drink cover configured to cover” on line 1 of claim 8, “wherein said sidewall is configured to” on line 1 of claim 11, “wherein said sidewall is configured to” on line 1 of claim 12, “a sidewall configured to” on line 3 of claim 13, “a filter configured to” on line 5 of claim 13, “wherein the filter is configured to snap fit” on line 6 of claim 13, “a drink cover configured to” on line 1 of claim 14, “wherein said sidewall is configured to” on line 1 of claim 17, and “wherein said sidewall is configured to” on line 1 of claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “within a beverage container” on line 4.  It is unclear whether Applicant is referring to the same beverage container as recited on line 3 of claim 1, or a different beverage container.  Claims 2-6 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation “wherein the drink cover is mounted…such that it is pivotable between a range of open positions and a closed position in which it covers said” on lines 2-4.  It is unclear what Applicant is referring to by claiming ‘it is’ and ‘it’; the drink cover?
Claim 5 recites the limitation “the inner surface” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 5 recites the limitation “a beverage container.” on line 2.  It is unclear whether Applicant is referring to the same beverage container as recited on line 3 of claim 1, or a different beverage container.
Claim 6 recites the limitation “the inner surface” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 6 recites the limitation “a beverage container.” on line 2.  It is unclear whether Applicant is referring to the same beverage container as recited on line 3 of claim 1, or a different beverage container.
Claim 7 recites the limitation “the perimeter” on line 6.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 7 recites the limitation “within its lower rim;” on lines 3-4.  It is unclear what Applicant is referring to by claiming ‘its’, a lower rim of the sidewall or the beverage container?  Additionally, claim 7 recites the limitation “a beverage container” on line 5.  It is unclear whether Applicant is referring to the same beverage container as recited on line 3 of claim 7, or a different beverage container.  Furthermore, claim 7 recites the limitation “and are configured to lodge” on line 7 of claim 7.  It is unclear what is configured to lodge, the tabs or the filter?  Claims 8-12 are also rejected since these claims depend on claim 7.
Claim 8 recites the limitation “wherein the drink cover is mounted…such that it is pivotable between a range of open positions and a closed position in which it covers said” on lines 2-4.  It is unclear what Applicant is referring to by claiming ‘it is’ and ‘it’; the drink cover?
Claim 11 recites the limitation “the inner surface” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 11 recites the limitation “a beverage container.” on line 2.  It is unclear whether Applicant is referring to the same beverage container as recited on line 3 of claim 7, or a different beverage container.
Claim 12 recites the limitation “the inner surface” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 12 recites the limitation “a beverage container.” on line 2.  It is unclear whether Applicant is referring to the same beverage container as recited on line 3 of claim 7, or a different beverage container.
Claim 13 recites the limitation “wherein grooves are formed within its lower rim;” on lines 3-4.  It is unclear what Applicant is referring to by claiming ‘its’, a lower rim of the sidewall or the beverage container?  Also, claim 13 recites the limitation “a beverage container” on line 5.  It is unclear whether Applicant is referring to the same beverage container as recited on line 3 of claim 13, or a different beverage container.  Claims 14-18 are also rejected since these claims depend on claim 13.
Claim 14 recites the limitation “wherein the drink cover is mounted…such that it is pivotable between a range of open positions and a closed position in which it covers said” on lines 2-4.  It is unclear what Applicant is referring to by claiming ‘it is’ and ‘it’; the drink cover?
Claim 17 recites the limitation “the inner surface” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 17 recites the limitation “a beverage container.” on line 2.  It is unclear whether Applicant is referring to the same beverage container as recited on line 3 of claim 13, or a different beverage container.
Claim 18 recites the limitation “the inner surface” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 18 recites the limitation “a beverage container.” on line 2.  It is unclear whether Applicant is referring to the same beverage container as recited on line 3 of claim 13, or a different beverage container.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rzepecki (U.S. 2015/0329255 A1) (hereinafter “Rze”).

Regarding Claim 1:
Rze teaches a lid for use with a beverage container (see FIG. 1, a jar lid 12 and a jar 10) (see paragraphs 3, 46 and 49), the lid comprising:
a cover (see FIG. 2, a lid base 28), wherein the cover has a drink aperture formed therewithin (see FIG. 2, a spout 26 further including an opening 14) (see paragraphs 3 and 49-50);
a sidewall (see FIGS. 1-2, a sidewall of lid base 28 engaging jar 10) configured to sealingly engage a beverage container (see FIG. 1, a jar 10) (see paragraphs 3-6) (see paragraph 51); and
a filter (see FIG. 7, an accessory 34 such as a strainer or filter) that is disposed within the sidewall and is configured to allow liquid within a beverage container (see FIG. 1, a jar 10) to flow therethrough toward the cover while blocking solid particles from doing the same (see paragraphs 3, 6 and 55-57).

Regarding Claim 2:
Rze teaches the lid of claim 1, further comprising a drink cover (see FIG. 2, a plug 16 further including a plug seal 22 and a plug tab 24) configured to cover said drink aperture and thereby block liquid from flowing therethrough (see paragraphs 4, 9, 11, 48 and 50-51) wherein the drink cover is mounted to said lid cover such that it is pivotable between a range of open positions and a closed position in which it covers said drink aperture (see FIG. 2, a plug lever 18 and a hinge 20 capable of pivoting between a range of open positions and a closed position) (see paragraphs 4, 9, 11, 48 and 50-51).

Regarding Claim 3:
Rze teaches the lid of claim 1, wherein said filter is defined by a sheet with a plurality of filter apertures formed within it (see FIG. 7, an accessory 34 such as a strainer or filter), wherein these filter apertures are dimensioned to breakup clumps of solid matter as they attempt to travel therethrough (see paragraphs 3, 6 and 55-57).

Regarding Claim 4:
Rze teaches the lid of claim 3, wherein said filter further comprises a pull tab disposed at its center and extending downward, wherein the pull tab is for gripping to move said filter relative to said sidewall (see FIGS. 7-8, a plurality of strainer tabs 38) (see paragraphs 55-57).

Regarding Claim 5:
Rze teaches the lid of claim 1, wherein said sidewall is configured to friction-fit against the inner surface of a beverage container (see FIG. 1, a jar 10) (see paragraphs 5, 6, 49, 51, 56, and 57).

Regarding Claim 6:
Rze teaches the lid of claim 1, wherein said sidewall is configured to threadingly engage the inner surface of a beverage container (see FIG. 1, a jar 10) (see paragraphs 5, 6, 49, 51, 56, and 57).

Regarding Claim 7:
Rze teaches a lid for use with a beverage container (see FIG. 1, a jar lid 12 and a jar 10) (see paragraphs 3, 46 and 49), the lid comprising:
a cover (see FIG. 2, a lid base 28), wherein the cover has a drink aperture formed therewithin (see FIG. 2, a spout 26 further including an opening 14) (see paragraphs 3 and 49-50);
a sidewall (see FIGS. 1-2, a sidewall of lid base 28 engaging jar 10) configured to sealingly engage a beverage container (see FIG. 1, a jar 10) (see paragraphs 3-6) (see paragraph 51), wherein grooves are formed within its lower rim (see paragraphs 3-6) (see paragraph 51); and
a filter (see FIG. 7, an accessory 34 such as a strainer or filter) configured to allow liquid within a beverage container (see FIG. 1, a jar 10) to flow therethrough toward the cover while blocking solid particles from doing the same (see paragraphs 3, 6 and 55-57), wherein tabs are formed along the perimeter of the filter and are configured to lodge within the sidewall grooves such the filter secures to the sidewall (see FIGS. 7-8, a plurality of strainer tabs 38) (see paragraphs 55-56) (see paragraph 57 further discussing strainer clips).

Regarding Claim 8:
Rze teaches the lid of claim 7, further comprising a drink cover (see FIG. 2, a plug 16 further including a plug seal 22 and a plug tab 24) configured to cover said drink aperture and thereby block liquid from flowing therethrough (see paragraphs 4, 9, 11, 48 and 50-51), wherein the drink cover is mounted to said lid cover such that it is pivotable between a range of open positions and a closed position in which it covers said drink aperture (see FIG. 2, a plug lever 18 and a hinge 20 capable of pivoting between a range of open positions and a closed position) (see paragraphs 4, 9, 11, 48 and 50-51).

Regarding Claim 9:
Rze teaches the lid of claim 7, wherein said filter is defined by a sheet with a plurality of filter apertures formed within it (see FIG. 7, an accessory 34 such as a strainer or filter), wherein these filter apertures are dimensioned to breakup clumps of solid matter as they attempt to travel therethrough (see paragraphs 3, 6 and 55-57).



Regarding Claim 10:
Rze teaches the lid of claim 9, wherein said filter further comprises a pull tab disposed at its center and extending downward, wherein the pull tab is for gripping to move said filter relative to said sidewall (see FIGS. 7-8, a plurality of strainer tabs 38) (see paragraphs 55-56) (see paragraph 57 further discussing strainer clips).

Regarding Claim 11:
Rze teaches the lid of claim 7, wherein said sidewall is configured to friction-fit against the inner surface of a beverage container (see FIG. 1, a jar 10) (see paragraphs 5, 6, 49, 51, 56, and 57).

Regarding Claim 12:
Rze teaches the lid of claim 7, wherein said sidewall is configured to threadingly engage the inner surface of a beverage container (see FIG. 1, a jar 10) (see paragraphs 5, 6, 49, 51, 56, and 57).

Regarding Claim 13:
Rze teaches a lid for use with a beverage container (see FIG. 1, a jar lid 12 and a jar 10) (see paragraphs 3, 46 and 49), the lid comprising:
a cover (see FIG. 2, a lid base 28), wherein the cover has a drink aperture formed therewithin (see FIG. 2, a spout 26 further including an opening 14) (see paragraphs 3 and 49-50);
a sidewall (see FIGS. 1-2, a sidewall of lid base 28 engaging jar 10) configured to sealingly engage a beverage container (see FIG. 1, a jar 10) (see paragraphs 3-6) (see paragraph 51), wherein grooves are formed within its lower rim (see paragraphs 3-6) (see paragraph 51); and
a filter (see FIG. 7, an accessory 34 such as a strainer or filter) configured to allow liquid within a beverage container (see FIG. 1, a jar 10) to flow therethrough toward the cover while blocking solid particles from doing the same (see paragraphs 3, 6 and 55-57), wherein the filter is configured to snap fit within the sidewall such the filter secures to the sidewall (see FIG. 1, a jar 10) (see paragraphs 5, 6, 49, 51, 56, and 57).

Regarding Claim 14:
Rze teaches the lid of claim 13, further comprising a drink cover (see FIG. 2, a plug 16 further including a plug seal 22 and a plug tab 24) configured to cover said drink aperture and thereby block liquid from flowing therethrough (see paragraphs 4, 9, 11, 48 and 50-51), wherein the drink cover is mounted to said lid cover such that it is pivotable between a range of open positions and a closed position in which it covers said drink aperture (see FIG. 2, a plug lever 18 and a hinge 20 capable of pivoting between a range of open positions and a closed position) (see paragraphs 4, 9, 11, 48 and 50-51).

Regarding Claim 15:
Rze teaches the lid of claim 13, wherein said filter is defined by a sheet with a plurality of filter apertures formed within it (see FIG. 7, an accessory 34 such as a strainer or filter), wherein these filter apertures are dimensioned to breakup clumps of solid matter as they attempt to travel therethrough (see paragraphs 3, 6 and 55-57).

Regarding Claim 16:
Rze teaches the lid of claim 15, wherein said filter further comprises a pull tab disposed at its center and extending downward, wherein the pull tab is for gripping to move said filter relative to said sidewall (see FIGS. 7-8, a plurality of strainer tabs 38) (see paragraphs 55-56) (see paragraph 57 further discussing strainer clips).

Regarding Claim 17:
Rze teaches the lid of claim 13, wherein said sidewall is configured to friction-fit against the inner surface of a beverage container (see FIG. 1, a jar 10) (see paragraphs 5, 6, 49, 51, 56, and 57).

Regarding Claim 18:
Rze teaches the lid of claim 13, wherein said sidewall is configured to threadingly engage the inner surface of a beverage container (see FIG. 1, a jar 10) (see paragraphs 5, 6, 49, 51, 56, and 57).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773